Citation Nr: 0734856	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  02-08 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of an eye 
injury claimed as blurred vision.

2.  Entitlement to service connection for cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and [redacted], appellant's daughter




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel
INTRODUCTION

The veteran had active service from February 1952 to January 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in August 2006.  A transcript of the 
hearing has been associated with the claim file.

In January 2007 the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  Blurred vision due to disease or injury is not 
attributable to any incident in service.

2.  Cataracts were not manifest during service and are not 
attributable to any incident in service.


CONCLUSIONS OF LAW

1.  Blurred vision was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Cataracts were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  In this case, 
the VCAA notice predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issues of entitlement to service connection for residuals 
of an eye injury and cataracts.  In a VCAA letter of December 
2000 the appellant was provided adequate notice as to the 
evidence needed to substantiate his claims.  He was informed 
of the evidence necessary to establish entitlement, what 
evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf; it 
also in essence told him to provide relevant information 
which would include that in his possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
predated the rating decision.  With regard to notice as to 
disability ratings and effective date assignment, notice was 
not provided until a letter of March 2006.  However, the lack 
of timeliness is not prejudicial to the appellant because his 
claim is denied, and, therefore, the issues of rating and 
effective date do not arise.  The Board finds that the VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal service medical records, VA 
outpatient treatment records and VA examination have been 
obtained.  The veteran was afforded a Travel Board hearing.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the appellant has asserted that 
his claimed disabilities are a result of combat.  At the 
Travel Board hearing of August 2006, the veteran testified 
that while serving during the Korean War, he would fire 
weapons, including heavy mortar, and that he would experience 
blurry vision after firing the weapons.  He further stated 
that the blurred vision was caused by the recoil effect after 
the firing of the weapons.  As noted above, the veteran's DD-
214 may establish combat based upon his MOS and location in 
Korea.  For purposes of this appeal, the Board accepts that 
he was in combat or a combat-like setting.  Furthermore, the 
Board finds the veteran credible and accepts his statements 
as true.  Therefore, following the provisions of 38 U.S.C.A. 
§ 1154(b), the Board finds that the veteran experienced 
blurry vision while in service.  (However, his own statements 
and pleading are not satisfactory to establish the existence 
of a particular disease or diagnosis.  See, Jandreau v. 
Nicholson, 492 F.3d 1372 (2007).) 

Having determined that the veteran experienced blurred vision 
while in service, the question remaining to be answered is 
whether current disability is attributable such event or any 
other incident of service.  The Court has not held that 
invocation of section 1154(b) automatically results in an 
award of service connection.  The statute and regulation 
dealing with satisfactory lay evidence of service connection 
for combat veterans do not serve to save the appellant from 
having to meet the requirement of current disability and a 
nexus to service.  Although section 1154(b) relaxes an 
evidentiary requirement, that section deals only with the 
occurrence of an event, whether a particular disease or 
injury was incurred or aggravated in service, that is, what 
happened then, not the questions of either current disability 
or nexus to service, as to both of which competent evidence 
is generally required.  See, Beausoleil v. Brown, 8 Vet. App. 
459 (1996).

A separation examination of January 1954 noted the veteran's 
vision to be 20/20 on the right eye and 20/30 on the left 
eye.  His vision had been noted as 20/20 bilaterally at 
entrance.  VA outpatient records note the veteran's visual 
acuity as 20/80 on the right eye and 20/50 on the left eye.  
VA outpatient treatment records document treatment for 
cataracts in both eyes.  

A VA examination report of April 2007 notes he complained of 
blurry vision.  Visual acuity was noted for distant as 20/400 
on the right eye and 20/60 on the left eye uncorrected and 
20/100 on the right and 20/50 on the left eye corrected 
vision.  There was no diplopia noted.  For near visual acuity 
was noted as 20/400 on the right eye uncorrected and 20/100 
corrected.  It was noted the veteran had cortical cataracts.  
No retinopathy was found.  The examiner opined that the 
veteran's "current decreased vision is due to cortical 
cataracts which is a degenerative condition.  Cortical 
cataracts are unlikely to be caused during vetran's 
service."

The veteran is seeking service connection for residuals of an 
eye injury in service.  He reports that he suffers from 
blurred vision as a result of an eye injury incurred when 
firing weapons in service.  As noted above, the Board has 
made a determination that the veteran had blurred vision 
while in service.  Furthermore, the veteran has been 
diagnosed with cataracts which he alleges are a result of his 
eye injury in service.  However, after a careful review of 
the evidence of record, the Board finds that the veteran's 
blurred vision and cataracts are not due to the eye injury 
(blurred vision) in service.

The competent evidence establishes that the veteran's current 
blurred vision and cataracts are not related to service.  As 
noted above, in April 2007 the VA examiner opined that the 
veteran's "current decreased vision is due to cortical 
cataracts which is a degenerative condition.  Cortical 
cataracts are unlikely to be caused during vetran's 
service."  The examiner opined that the veteran's blurred 
vision is due to the veteran's cataracts and in turn that the 
veterna's cataract are not due to service.  Therefore, there 
is no evidence of a nexus to an event in service to include 
the eye injury or the reported blurred vision.  The Board 
finds the opinion of the VA examiner to be the most probative 
and of highest weight.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) ("It is the responsibility of the BVA to assess 
the credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The VA 
expert had the veteran's claims files available for review 
and had the opportunity to examine the veteran.  The VA 
examiner's opinion stands uncontradicted by any other 
evidence of record.  Therefore, a nexus to service has not 
been established.  

The only evidence of record of a nexus between the veteran's 
claimed disabilities and service are his own assertions.  The 
Board notes that the appellant is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno, 6 Vet. App at 470.  However, as a lay person, he is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

Furthermore, the Board notes that while the veteran was found 
to have defective vision in one eye upon separation from 
service, there is no competent evidence that any current eye 
pathology is due to such finding at separation.  The most 
probative evidence establishes that the only current 
pathology of the eyes is cataracts and that such is unrelated 
to service, to include combat.  The Board finds that service 
connection is not warranted.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  Gilbert, supra.  The veteran's claim is denied.


ORDER

Service connection for residuals of an eye injury is denied.

Service connection for cataracts is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


